  Case 1:20-cv-00467-RJJ-PJG ECF No. 2 filed 05/26/20 PageID.55 Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 JENNIFER GLOSS and
 DANIEL GLOSS,                                  Case No. 2:20-cv-11248

             Plaintiffs,                        HONORABLE STEPHEN J. MURPHY, III

 v.

 LAFONTAINE BUICK GMC,
 INC., et al.,

             Defendants.
                                   /

                      ORDER TRANSFERRING THE CASE

      On April 1, 2020, Plaintiffs Jennifer and Daniel Gloss filed a complaint in

Oakland County Circuit Court. ECF 1-1. On May 20, 2020, Defendants jointly

removed the case to federal court. ECF 1. In their notice of removal, Defendants

indicated that the case was improperly filed in Oakland County and that it should

have been filed in Ingham County. Id. at 3–4. Defendants stated that it conducts

business in Lansing, Michigan in Ingham County and that the subject matter of the

complaint arose in Ingham County. Id.

      Venue for a civil action brought in federal court is governed by 28 U.S.C.

§ 1391. Venue is proper in the "district in which any defendant resides" or the "district

in which a substantial part of the events or omissions giving rise to the claim

occurred." 28 U.S.C. § 1391(b)(1), (2). For venue purposes, a corporation is a resident

in the district where it "is subject to the court's personal jurisdiction with respect to

the civil action in question." 28 U.S.C. § 1391(c)(2).


                                            1
     Case 1:20-cv-00467-RJJ-PJG ECF No. 2 filed 05/26/20 PageID.56 Page 2 of 3



        When venue is improper, the Court may either dismiss the case or, in the

interests of justice, transfer the case to a district or division where it could have been

brought. See 28 U.S.C. § 1406(a). Additionally, even when venue is proper, the Court

may transfer a civil action to any other district where it might have been brought for

the convenience of the parties and witnesses and in the interest of justice. See 28

U.S.C. § 1404(a). A court may sua sponte transfer a case based upon venue. Carver v.

Knox County, Tenn., 887 F.2d 1287, 1291 (6th Cir. 1989).

        Here, Plaintiffs purchased a vehicle from LaFontaine Buick located in Lansing,

Michigan in Ingham County. ECF 1-1, PgID 34, 38. Defendants Richard

Korupczynski and Jason Ferguson, who are employed by LaFontaine Buick, likely

reside in or near Ingham County. Id. at 9. Although Plaintiffs alleged that

LaFontaine Buick has registered offices in Oakland County, Id. at 8, Defendants

asserted that they conduct business in Ingham County, ECF 1, PgID 3–4. And the

complaint relates to the purchase of a vehicle and corresponding finance agreement,

both of which arose in Ingham County. See generally ECF 1-1. Further, Plaintiffs both

reside in Webberville, Michigan—which is located in Ingham County as well. Id. at

8.

        All parties and claims in the present action are based in Ingham County. And

Ingham County lies in the Western District of Michigan. See 28 U.S.C. § 102(b).

Consequently, the United States District Court for the Western District of Michigan

is the more appropriate and convenient forum for this action. In the interests of




                                            2
  Case 1:20-cv-00467-RJJ-PJG ECF No. 2 filed 05/26/20 PageID.57 Page 3 of 3



justice, the Court will exercise its discretion and transfer the case to that district for

further consideration.

      WHEREFORE, it is hereby ORDERED that the case is TRANSFERRED to

the United States District Court for the Western District of Michigan. The Clerk of

the Court shall transfer the case to that district.

      SO ORDERED.


                                         s/ Stephen J. Murphy, III
                                         STEPHEN J. MURPHY, III
                                         United States District Judge
Dated: May 26, 2020

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on May 26, 2020, by electronic and/or ordinary mail.

                                         s/ David P. Parker
                                         Case Manager




                                            3
